Citation Nr: 1628873	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to July 5, 2011 for the award of service connection for lumbar degenerative disc disease.

2.  Entitlement to an increased rating for lumbar degenerative disc disease, evaluated as 40 percent disabling prior to July 5, 2011 and as 20 percent disabling from February 1, 2016, with a separate 20 percent rating for radiculopathy of the right lower extremity from July 9, 2015.

3.  Entitlement to a higher rating for radiculopathy of the left lower extremity, evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

5.  Entitlement to a dependency allowance for B.M.T. 



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to July 1976.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for a back disability was denied by the RO in September 1976. 

2.  In July 2011, the Veteran filed to reopen the previously denied claim of entitlement to service connection for a back disability.

3.  In an April 2012 decision, the RO granted service connection for a back disability, effective from July 5, 2011.

4.  Prior to the July 2011 request to reopen, there were no pending requests, either formal or informal, to reopen the previously denied claim of entitlement to service connection for a back disability.

5.  During the entire rating period on appeal, the Veteran's back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least six weeks during a 12 month period.

6.  During the entire rating period on appeal, the Veteran's left lower extremity radiculopathy has not been manifested by any more than moderate symptoms of incomplete paralysis of the pertinent nerve.

8.  Prior to July 9, 2015, the evidence is against a finding of right lower extremity radiculopathy.

9.  From July 9, 2015, the Veteran's right lower extremity radiculopathy has not been manifested by any more than moderate symptoms of incomplete paralysis of the pertinent nerve.

10.  The Veteran has been unemployed since 2006.

11.  Providing the Veteran with the benefit of the doubt, the Board finds that he is unable to obtain and maintain substantially gainful employment consistent with his past education and employment experience due to service-connected disability.

12.  Additional dependency benefits for the Veteran's spouse, B.M.T. were granted by the RO in March 2016, effective July 9, 2015, and there is no longer a case or controversy as to that issue. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 5, 2011 for the award of service connection for lumbar degenerative disc disease (DDD) have not been met. 38 U.S.C.A. § 5110(a), 38 C.F.R. §§ 3.156, 3.400 (2015).

2.  The criteria for a rating in excess of 40 percent for lumbar DDD for any period on appeal have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 - 5243 (2015).

3.  The criteria for a rating of 40 percent, and no higher, for lumbar DDD from February 1, 2016, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.71, DCs 5235 - 5243. 

4.  The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8520-8521 (2015).

5.  The criteria for a separate compensable rating for right lower extremity radiculopathy prior to July 9, 2015 have not been met. 38 U.S.C.A. § ; 38 C.F.R. § 4.124a, DC 8520-8521.

6.  The criteria for a rating in excess of 20 percent for right lower extremity radiculopathy from July 9, 2015, have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, DCs 8520-8521.

7.  The criteria for entitlement to a  TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

8.  The Board lacks jurisdiction over the issue of entitlement to a dependency allowance for B.M.T because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in 2011 and 2012. 

The Board finds that an adequate examination and opinion has been obtained.  The Veteran's representative stated at the Board hearing that the 2015 VA examination was not performed by a medical doctor and that the clinician could not provide a requested opinion on functional limitations during flare ups with resorting to mere speculation.  The Veteran also asserted that the examination was inadequate.  The Board finds that the examination was adequate upon which to rate the Veteran's disability.  Merely because an examiner cannot provide an opinion without resorting to mere speculation on some functional limitations does not render an opinion inadequate.  In addition, a VA clinician is presumed to have the qualifications to perform an examination.   

The Veteran testified that since 2011, he has gotten treatment from The U.S. Fish and Wildlife, State of Tennessee, where he was employed.  The Board acknowledges that the Veteran previously worked for the U.S. Fish and Wildlife; however, the evidence reflects that he stopped working for that agency in 2006, prior to the rating period on appeal.  (See SSA and 2012 VA mental health examination report.)  The  Veteran has not provided sufficient evidence that he has received treatment from that office during the rating period on appeal and the record as a whole reflects he was actually referring to treatment from 2006 or prior.  Importantly, he has not provided VA with authorization for it to obtain any such records.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  

Under 38 C.F.R. § 3.105, prior notice of a reduction is required only if the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made.  In July 2015, the RO notified the Veteran that it proposed to reduce his 40 percent rating to 20 percent.  In November 2015, the RO reduced the Veteran's rating from 40 percent to 20 percent effective from February 1, 2016; however, this rating action did not result in a reduction of compensation payments. 

Earlier effective date

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r), the effective date of an award based on new and material evidence (other than service department records) received after the final disallowance of a claim), is the date of receipt of the new claim or the date entitlement arose, whichever is later.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.  

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  

Rating Reductions

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282   (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Earlier Effective Date 

The Veteran is in receipt of service connection for lumbar degenerative disc disease effective from July 5, 2011.  He contends that an effective date in 1976 is warranted.

Historically, in August 1976, the Veteran filed a claim for service connection for a back disability.  The RO denied his claim in September 1976. 

In July 2011, the Veteran filed a claim to reopen the previously denied claim.   The RO, in an April 2012 rating decision, reopened the Veteran's claim, granted service connection, and assigned an effective date of July 5, 2011, the date it received the Veteran's claim to reopen the previously denied claim.

In the case of a claim to reopen a previously denied claim, the effective date for the grant of service connection will be the date of receipt of the petition to reopen or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r).  Thus, the Veteran is not entitled to an effective date prior to July 5, 2011, the date of receipt of the petition to reopen the claim.

The Veteran testified at the 2016 Board hearing that he never received notice of the 1976 VA denial, and did not know that he had a right to appeal that denial.  In essence, he contends that the 1976 claim was still on appeal because he had not been properly notified of that denial.  The Board finds, as discussed in further detail below, that the Veteran's contention lacks merit.  An effective date earlier than July 2011 is not warranted.

With regard to the Veteran's allegation that he did not receive notice of the 1976 denial, the Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

An allegation of non-receipt, by itself, is insufficient to rebut the presumption of regularity.  Rather, the veteran bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular. Clarke v. Nicholson, 21 Vet. App. 130 (2006).  If the presumption of regularity has been rebutted, the burden shifts to VA to show that regular mailing practices were followed in mailing the document in question in accordance with applicable laws and regulations, or that the appellant actually received the notice. Crain v. Principi, 17 Vet. App. 182, 186 (2003).

A review of the evidence of record reveals that the RO mailed the 1976 determination letter to the Veteran's known address at that time, which he had provided in his application for benefits dated in June 1976 and received by VA in August 1976.  There is no record of VA receiving any "undeliverable notices" or "returned mail" from the Veteran's address.  In subsequent correspondence from the Veteran with regard to educational benefits, the Veteran listed the same address.  The Veteran testified at the February 2016 Board hearing that VA had his correct address at the time of the 1976 RO denial.  

Moreover, there is no evidence in the claims file between September 1976 and July 2011, which indicates that the Veteran believed that his claim was still pending.  The Board finds that if the Veteran had not received the determination letter with notice of appeals rights in 1976, it would have been reasonable for him at some point in the next few years to have contacted VA to request the status of his claim.  However, he did not.  To the contrary, he waited more than three decades until he filed a new claim. Notably, at the time he filed his claim in 2011, he did not initially assert that he was inquiring as to the status of his 1976 claim, but simply filed a new claim. 

The Veteran's unsubstantiated assertion that he did not receive notice of the 1976 determination, given these facts, is found to be not credible.  Therefore, VA fulfilled its duty to notify the Veteran, and the 1976 determination became final. 

In addition, the Board has considered the Veteran's November 2012 notice of disagreement.  In his November 2012 notice of disagreement, the Veteran stated that he has been considered by the SSA to be totally disabled as of June 2006, and he requested that he be rated at 100 percent since that date.  SSA determinations are not binding on VA.    

In determining the effective date for the award of service connection, the effective date is not the date upon which the Veteran became disabled, but, as noted above, it is the date upon which the claim to reopen is received or entitlement arose, whichever is later.

Finally, the Board notes that the Veteran's grant of service connection was not based on receipt of service department records which were not in evidence at the time of the last final denial; thus, an exception to the rules of an effective date and new and material evidence is not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Increased Rating Lumbar Degenerative Disc Disease
Rating Reduction 

The Veteran's back disability is rated as 40 percent disabling from July 5, 2011 to February 1, 2016, and as 20 percent disabling from February 1, 2016.  

Historically, in an April 2012 rating decision, the RO granted service connection for the Veteran's back disability and assigned a rating of 40 percent.  In May 2012, July 2012, October 2013 rating decisions, the RO continued the 40 percent rating.  In a November 2015 rating decision, the RO decreased the Veteran's low back rating from 40 percent to 20 percent disabling. 

The Board notes that the RO considered the Veteran's November 2012 statement to be a new claim; however, it was still within one year of rating decision and indicates a disagreement with the April and May 2012 rating decisions.

SSA records are associated with the claims file.  The records are from prior to the rating period on appeal; nevertheless, the Board has reviewed them because the history of the Veteran's disability is for consideration.  

2011 records from Paris Henry County Clinic reflect that the Veteran complained of pain and/or discomfort in his back, and tingling sensation of lower extremities.  The February 2011 record reflects that he had good range of motion of the back.

A March 2012 VA examination report reflects forward flexion to 40 degrees with pain beginning at 40 degrees.  The Veteran had extension to 10 degrees with objective evidence of pain beginning at 10 degrees.  After repetitive use testing, he had forward flexion to 30 degrees; the other ranges of motion remained the same.

He had lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally, with objective evidence beginning at 20 degrees,

The March 2012 report reflects that the Veteran reported that he "develops increased pain upon bending, lifting, prolonged sitting, standing, and walking."  A July 2012 addendum reflects that the Veteran has IVDS.

A November 2012 VA clinical record reflects that the Veteran complained of low back pain which was noted to be "chronic and quite [debilitating]."  It was further noted that he takes pain medication sparingly but has never tried muscle relaxers, and that he doesn't sleep well.  The examiner wrote him a prescription for Flexeril.

A December 2012 VA examination report reflects that upon examination, the Veteran had flexion to 45 degrees with objective evidence of pain at 45 degrees.  He had extension to 5 degrees with objective evidence of pain at 5 degrees.  He had bilateral lateral flexion to 20 degrees with no objective evidence of pain.  He had bilateral lateral rotation to 10 degrees with objective evidence of pain at 10 degrees.  He did not have a change in range of motion after repetitive use.  He did not have muscle spasms.  The examiner found that the Veteran would have difficulties with manual labor jobs especially ones that involve repetitive back movements, and that sitting and standing would cause pain as well. The clinician found that sedentary jobs would need to allow breaks for stretching and walking, but that the Veteran's condition would not preclude him from obtaining gainful employment if he were able to find a job with appropriate modifications.  An addendum reflects that further loss of ROM due to back flare-ups cannot be estimated without resorting to mere speculation because it would require an examination during a flare-up.  

A November 2013 VA clinical record reflects that the Veteran reported that he was in pain and that, in the past, he had had 8 steroid injections in the spine with "little relief."

A July 2015 VA examination report reflects that the Veteran reported worsening pain, stiffness, and limited range of motion.  Upon testing, he had forward flexion from 0 to 50 degrees, extension from 0 to 10 degrees, lateral flexion from 0 to 10 degrees bilaterally, and lateral rotation from 0 to 10 degrees.  There was evidence of pain with weight bearing and tenderness on palpation across the low back.  Upon repetitive use testing, he had forward flexion from 0 to 40 degrees; the other ranges of motion remained the same.  He was noted to have pain, fatigue, weakness, lack of endurance, and incoordination.

The examiner could not state without resorting to mere speculation the additional functional ability lost with repeated use over a period of time or due to flare-ups due to a lack of sufficient medical evidence.  

Finally, the 2015 examiner noted that the Veteran had no muscle spasm but did have localized tenderness and guarding which resulted in abnormal gait.  There was no abnormal spinal contour.

With regard to his ability to work, the examiner stated that the Veteran could not have prolonged sitting, standing, or walking.  He also could not bend or twist, or do heavy lifting, pushing, or pulling.

The Veteran testified at the February 2016 Board hearing that he has difficulty with activities such as sitting and bending, and that even with pain medication, he has pain.

As noted above, the Veteran's back disability is rated as 40 percent disabling from July 5, 2011 to February 1, 2016, and as 20 percent disabling from February 1, 2016.  The Board finds that a rating in excess of 40 percent is not warranted for any period on appeal.  In making such a determination, the Board has considered the factors espoused in DeLuca v. Brown, 8 Vet. App. 202 (1995) but finds that evidence does not support a finding that the Veteran has functional limitations which would support a higher rating, as evidenced by the VA examination reports.   

The Veteran would be entitled to a 100 percent rating if he had unfavorable ankylosis of the entire spine, or a 50 percent rating if he had unfavorable ankylosis of the entire thoracolumbar spine.  The evidence, as noted above, is against a finding that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine even with repetitive use.  

The Veteran would be entitled to a 60 percent rating if he had incapacitating episodes having a total duration of at least six weeks during a 12 month period.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  The most probative evidence does not support a finding of an incapacitating episode as defined by VA regulation.  The July 2012 and July 2015 VA examination reports reflect that the Veteran did not have any incapacitating episodes over the past 12 months.  Moreover, the clinical treatment records do not reflect such. 

In sum, the evidence is against a finding that a rating in excess of 40 percent is warranted for any period on appeal. 

The Board will next discuss whether the rating reduction from 40 percent to 20 percent effective from February 1, 2016 was proper.  In a July 2015 decision, the RO proposed reduction of the Veteran's rating.   

A rating reduction must be based upon review of the evidence of record at the time of the rating reduction, to include the entire history of the Veteran's disability.  VA must ascertain, based upon review of the entire recorded history of the condition, at the time of the rating reduction, whether the evidence reflects an actual change in the disability and whether an examination report reflecting such change was based upon a thorough examination.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

As noted above, the March 2012 VA examination report reflects that after repetitive use testing, the Veteran had forward flexion to 30 degrees. His combined range of motion after repetitive use testing was 120 degrees.  He had muscle spasm.

A November 2012 record reflects that muscle relaxer would be added to help with spasm.

The December 2012 VA examination report reflects that after repetitive use testing, the Veteran had forward flexion to 45 degrees.  His combined range of motion after repetitive use testing was 110 degrees.  He did not have muscle spasm.

A November 2014 VA note reflects that the Veteran had back pain of 7 out of 10 and did not take his pain medication because he had to drive.

The July 2015 VA examination report reflects that after repetitive use testing, the Veteran had forward flexion from 0 to 40 degrees. His combined range of motion after repetitive use testing was 90 degrees.  He did not have muscle spasm.

Thus, although the Veteran no longer had muscle spasm and he also had 10 degrees more of forward flexion after repetitive use, he actually had 30 degrees less of a combined range of motion.  The Board notes that the Veteran no longer meets the rating criteria for a 40 percent rating.  However, his overall condition has not shown improvement in all areas.   The Board also notes that the Veteran has not been employed since the 2012 rating decision.  He testified at the Board hearing that when he worked, his back would "go out" causing him to have to take sick leave.  In addition, the Board notes that VA clinical records and the Veteran's testimony reflect that the Veteran reported that his low back pain feels worse (December 2014, July 2015)

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the reduction of the 40 percent disability rating for the Veteran's back disability to 20 percent was improper because it was not supported by competent credible evidence that his improvement was under the ordinary conditions of life.  In the present case, the Veteran was not working during the rating period and the evidence does not reflect that he was engaged in other suitable activity which would be considered to be an "ordinary condition of life".  Therefore, any improvement in this Veteran cannot be found to be under the ordinary conditions of life absent a clinical opinion of such.  Thus, the 40 percent disability rating is hereby restored.  The most probative evidence of record is against a finding that a 40 percent rating is warranted for any period on appeal. 

Finally, the Board has considered separate ratings for associated objective neurological abnormalities of his spine disability.  The probative evidence is against a finding of objective evidence of bowel or bladder abnormalities.  The Veteran is in receipt of a separate 20 percent rating for his left lower extremity radiculopathy effective from July 2011 and a separate 20 percent rating for right lower extremity radiculopathy from July 2015.  

The Veteran's radiculopathy of the left lower extremity is rated under DC 8620.  The Veteran would be entitled to a higher evaluation if he had moderately severe incomplete paralysis of the sciatic nerve (40 percent), severe with marked muscular atrophy (60 percent), or complete paralysis with foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or very rarely lost (80 percent).

The Veteran's radiculopathy of the right lower extremity is rated under DC 8521.  The Veteran would be entitled to a higher evaluation if he had severe incomplete paralysis of the external popliteal nerve (30 percent), or complete paralysis. 

The 2012 VA examination reports reflect that the Veteran had no radiculopathy of the right lower extremity and moderate left lower extremity radiculopathy.  The July 2015 VA examination report reflects that the Veteran has moderate right and moderate left radiculopathy.  The Board acknowledges that the DBQ (Disability Benefit Questionnaire) does not provide a choice of "moderately severe" for the examiner to assign for radiculopathy.  Nonetheless, the Board finds that the record as a whole is against a finding of moderately severe or higher radiculopathy because the Veteran's symptoms were never listed as severe. His constant pain was "none', his intermittent pain was "moderate" rather than severe, his paresthesias and/or dysesthesias was "moderate" rather than severe, and his numbness was "moderate" rather than severe.  Thus, his disability is adequately compensated under a "moderate" rating.  In this regard, the Board acknowledges the Veteran's statement that his radiculopathy and pain is "severe at times, its moderate at times."  Pain is one factor in determining the level of severity of radiculopathy.  When considering the record as a whole, the Board finds that the Veteran's symptoms are best characterized as overall no higher than moderate. 

Finally, the Board notes that there is no competent credible evidence that the Veteran's service-connected back disability causes other neurologic symptoms such as bowel and/or bladder impairment. 

In sum, an increased rating for either the right and/or left radiculopathy is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other considerations

The Board has considered whether referral for extraschedular consideration is warranted for the orthopedic manifestations of the Veteran's spine disability.  There is no objective evidence of symptoms not encompassed by the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his spine disability is not warranted. 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111  (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for lumbar degenerative disc disease, radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


TDIU

In Rice v. Shinseki, 22 Vet. App. 447  (2009), the Court held that a claim for a total disability rating for compensation (TDIU) is part of the claim for an increased rating.

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities.  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356  (1991).

For determining if there is a single disability ratable at 60 percent, disabilities of both lower extremities will be considered as one disability, as will disabilities resulting from common etiology.  Thus, the Veteran's back disability and radiculopathies are "one" disability ratable at 60 percent. 

The evidence reflects that the Veteran has at least a high school education, manual labor/equipment operation experience of two decades, and that he last worked in 2006.

The Veteran testified at the 2016 Board hearing that he is no longer able to do the work that he performed for two decades in maintenance and as a heavy equipment operator.  He also stated that he was unable to do a sedentary job because he cannot sit for a long period of time, and because he must take medication to treat his back disability.  The Veteran's spouse also testified that based on her observations living with the Veteran, he would be unable to perform a sedentary job. 

SSA records from 2006 reflect that the Veteran has an education of high school or more.  He was able to do medium lifting, medium standing, and medium sitting.   The Veteran had a history of an engineering equipment operator for U.S. Fish and Wildlife for approximately 20 years until 2006.  His job entailed operation of heavy and light equipment and eighteen wheel vehicles.  The Veteran reported that he took pain medication, which did not stop the pain but slowed it down. He also reported that the medication made him dizzy, sleepy, or light-headed.  The Veteran reported that he cannot stand, sit, or walk for any length of time or distance.

The March 2012 VA examination report reflects that the Veteran's back disability impacts his ability to work because he develops increased pain upon bending, lifting, and after prolonged sitting, standing, and walking

The December 2012 VA examination report reflects that the Veteran's back disability with radiculopathy impacts his ability to work in that the Veteran "would have difficulties with manual labor jobs especially ones that involve repetitive back movements.  Sitting and standing would cause pain as well. Sedentary jobs would need to allow breaks for stretching and walking.  This condition would not preclude him from obtaining gainful employment if he were able to find a job with appropriate modifications."

The July 2015 VA examination report reflects that the Veteran's back disability impacts his ability to work by limiting him to "no prolonged sitting, standing, walking; no bending or twisting; and no heavy lifting, pushing, or pulling."

In giving the Veteran, the benefit of the doubt, the Board finds that he is entitled to a TDIU based on the combination of his back and radiculopathy disabilities.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  His disabilities, to include the effects of medication used to treat them, interfere with physical labor as well as sedentary work as evidenced by his own statements, the SSA records, as well as the three VA examination reports.  The VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines substantially gainful employment as that which is ordinarily followed by the non-disabled to earn a livelihood, with earnings common to the particular occupation in the community where the appellant resides; this suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment. Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Thus, even if the Veteran worked part-time, allowing him to sit or stand for only a portion of the work day, it would still not be substantial gainful employment.  

The Veteran's education level and work experience do not reflect that he would be able to maintain a living wage working on a part-time basis given his experience and education.

The Board finds that entitlement to Special Monthly Compensation (SMC) has not been raised by the record  because the Veteran does not have loss of use of a foot or a single service-connected disability rated at 100 percent and other service-connected disability or disabilities sperate and distinct from the disability rated at 100 percent, and rated at a combined disability rating of 60 percent or higher. 

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  

After perfecting the appeal in this case, in a March 2016 decision, the RO granted additional dependency benefits for the Veteran's spouse, B.M.T.  That decision favorably resolved the issue.  Thus, the issue of additional dependency benefits for the Veteran's spouse has been rendered moot, and therefore that issue is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202. 

Accordingly, the Board does not have jurisdiction to review the appeal as to this issue of additional dependency benefits for the Veteran's spouse, and the matter is dismissed without prejudice. 


ORDER

Entitlement to an effective date prior to July 5, 2011 for the award of service connection for lumbar degenerative disc disease is denied.

Entitlement to a rating of 40 percent for lumbar degenerative disc disease, and no higher, from February 1, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease at any time during the appeal is denied. 

Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy is denied.

Entitlement to a compensable rating prior to July 9, 2015, and a rating in excess of 20 percent from July 9, 2015 for right lower extremity radiculopathy is denied. 

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary benefits. 

The appeal as to the issue of additional dependency benefits for the Veteran's spouse is moot and that issue is dismissed for lack of jurisdiction.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


